The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 11/4/2019, Claims 1-18 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by KAJIGAYA., US 2013/0173864 A1.
Regarding claims 1, 12 and 17, KAJIGAYA teaches a data storage system comprising: a memory device (Fig.1, memory device 10) including a plurality of memory cells  (Fig.1, memory cell array) which 5are coupled to a plurality of row lines (Fig.1), and configured to communicate with a host device (not shown in the Fig.1, however, it is shown in the Fig.38; multicore processor 71) through at least one port (it is taught as an I/O line and section 0011); and a memory controller (section 0009; it is taught as an array control circuit 36) configured to select one of a first precharge policy and a second precharge policy (Fig.14 and Fig.15; it is taught as page close and page open) according to a precharge control signal (it is taught as the precharge signal PC), and control the row lines based on access 1oaddresses for the row lines according to the selected precharge policy (section 0008; when a row address is supplied, opening one of the pages selected based on the row address and temporarily connecting the selected page to the row cache register. The array control circuit, when a write command is issued after the selected page is closed, opens the selected page and connects the selected page to the row cache register), wherein, under the first  (section 0081-0083; at the time when the write command WRT is input (time T.sub.0), the corresponding word line WL.sub.1 is in a deactivated state. The sense amplifier signal SA is also inactive. The precharge signal PC is maintained to a high level. In other words, the page is closed. The array control circuit 36 refers to the page close flag stored in the flag storage circuit 51 and acquires that the page is closed.If the page is closed, the array control circuit 36 initially performs processing for opening the page. Specifically, as shown in FIG. 6A, the array control circuit 36 initially controls the precharge signal PC to a low level, and then activates the word line WL.sub.1).  

Regarding claim 2, KAJIGAYA teaches the memory device comprises a plurality of ports (section 0061; It will be understood that the column switch 24 and the data control circuit 26 may be connected by a plurality of I/O line pairs IOLP. In fact, there are provided a plurality of I/O line pairs IOLP), and wherein the first precharge policy is selected for each of the plurality of ports (section 0115; the array control circuit 36 performs processing for opening the page in response to the issuance of the write 

Regarding claims 3 and 14, KAJIGAYA teaches in the case where the second precharge policy is selected, the precharge scheme applied to the row lines is dynamically changed (section 0096; If a precharge command PRE is issued subsequent to step S9 as shown in FIG. 9 (step S11), the array control circuit 36 performs processing for closing the page i as shown in the flowchart (steps S12 to S14). The details of the page close processing are as described above. After the page i is closed, the array control circuit 36 turns on (active state) the page close flag in the flag storage circuit 51 (step S15).).  

Regarding claims 4 and 18, KAJIGAYA teaches 23the memory controller is configured to maintain or change a current precharge policy based on whether the access address is changed or not (section 0087; after the completion of the write cycle (after time T.sub.2), the page is thus maintained open. This can reduce the frequency of page close and page open operations when the same page (different memory cells MC thereof) continues to be written).  5 	

Regarding claims 9 and 16, KAJIGAYA teaches the first precharge scheme is an open precharge scheme of ismaintaining a specific row line in an active state (section 0082 and section 0087; after the completion of the write cycle (after time T.sub.2), the page is thus maintained open. This can reduce the frequency of page close and page 

Regarding claim 10, KAJIGAYA teaches the memory device is divided into a plurality of sub regions each including at least one of the row lines (section 0060; the bank 20-1 is divided into four memory blocks 20-1A to 20-1D. Such memory blocks are specified by two bits (block address) of the row address XA (X.sub.j, . . . , X.sub.0)), and wherein the memory controller is configured to control a sub region in which the row lines are included, according to the selected precharge policy (see abstract; the array control circuit is configured to: select one of the pages as a selected page to form an electrical path between the selected page and the row cache register in response to a first command with a row address). 
 
20 	Regarding claim 13, KAJIGAYA teaches the controlling includes changing a current precharge scheme to another precharge scheme based on whether the access address is changed or not (Fig.14 and Fig.15).  
 
Regarding claim 15, KAJIGAYA teaches the memory device comprises a plurality of ports (section 0061; It will be understood that the column switch 24 and the data .
  
Allowable Subject Matter
Claims 5-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subjectmatter for claims 5-8 (claims 6-8 are allowable since they are depended on claim 5). The limitations not found in the prior art of record include the memory controller comprises: a first policy setting circuit configured to generate a static precharge policy signal based on a current precharge policy; a second policy setting circuit configured to generate a dynamic 10precharge policy signal based on the current precharge policy and the access address; and a first selection circuit configured to output a precharge signal by selecting one of the static precharge policy signal and the dynamic precharge policy signal depending on the policy control signal, and  iswherein the second policy setting circuit comprises: an access pattern tracking circuit configured to generate a pattern determination signal by comparing a previously requested access address and a currently requested access address; and a policy control circuit configured to output the dynamic 20precharge policy signal based on the pattern determination signal and the 

The following is a statement of reasons for the indication of allowable subjectmatter for claim 11. The limitations not found in the prior art of record include the memory controller is configured to determine an access pattern by comparing a previous access address and a current access address, and change a current precharge scheme based on an access 5count for a sub region in which a specific row line is included in combination with the other claimed limitations as described in the claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al., US 2005/0081002 A1 teaches	an energy policy from an auto precharge policy and an active page policy are selected based on preset policy condition data and extracted present state information of the computing system using the memory system. A control signal corresponding to the selected policy, is sent to a memory device in the memory system. 
SON et al., US 2014/0068203 A1 teaches a memory system includes a memory device and a memory controller. The memory device includes a plurality of memory cells. The memory controller is configured to continuously perform a plurality of write 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133